

117 HR 2866 IH: America Grows Act of 2021
U.S. House of Representatives
2021-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2866IN THE HOUSE OF REPRESENTATIVESApril 28, 2021Mrs. Bustos (for herself, Mr. Panetta, and Ms. Schrier) introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prioritize funding for an expanded and sustained national investment in agriculture research.1.Short titleThis Act may be cited as the America Grows Act of 2021.2.Funding(a)In generalThere is appropriated, out of any money in the Treasury not otherwise appropriated, to each funding recipient described in subsection (b) for the programs, projects, and activities of such funding recipient, the following amounts:(1)For fiscal year 2022, the amount equal to 105 percent of the amount of new budget authority made available in appropriation Acts for that funding recipient for fiscal year 2021, increased by the percentage increase (if any), during fiscal year 2021, in the Consumer Price Index for all urban consumers published by the Bureau of Labor Statistics.(2)For each of fiscal years 2023 through 2031, the amount equal to 105 percent of the amount appropriated to that funding recipient under this subsection for the previous fiscal year, increased by the percentage increase (if any), during such previous fiscal year, in the Consumer Price Index for all urban consumers published by the Bureau of Labor Statistics.(3)For fiscal year 2032, and each fiscal year thereafter, the amount appropriated under this paragraph for the previous fiscal year, increased by the percentage increase (if any), during such previous fiscal year, in the Consumer Price Index for all urban consumers published by the Bureau of Labor Statistics.(b)Funding recipients describedThe funding recipients described in this subsection are—(1)the Agricultural Research Service;(2)the Economic Research Service;(3)the National Agricultural Statistics Service; and(4)the National Institute of Food and Agriculture.(c)AvailabilityEach amount appropriated under subsection (a) shall remain available for obligation through the last day of the fiscal year for which such amount is appropriated.3.Exemption from sequestration(a)In generalSection 255(g)(1)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 905(g)(1)(A)) is amended by inserting after Advances to the Unemployment Trust Fund and Other Funds (16–0327–0–1–600). the following: Appropriations made available under section 2(a) of the America Grows Act of 2021..(b)ApplicabilityThe amendment made by subsection (a) shall apply to any sequestration order issued under the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900 et seq.) on or after the date of enactment of this Act.4.Budgetary effects(a)Statutory PAYGO scorecardsThe budgetary effects of this Act shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(d)).(b)Senate PAYGO scorecardsThe budgetary effects of this Act shall not be entered on any PAYGO scorecard maintained for purposes of section 4106 of H. Con. Res. 71 (115th Congress).